Citation Nr: 0012334	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic heart 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from April 9 to 20, 1943 and 
from May 1943 to October 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) 
October 1996 rating decision which, in pertinent part, 
declined to reopen the claims of service connection for 
"heart condition" and hypertension.  

Although service connection for heart disability was 
initially denied by rating decision in June 1996 (notice of 
which was mailed to the veteran in July 1996) and a timely 
appeal was initiated in December 1996, the veteran did not 
perfect his appeal by filing timely substantive appeal 
following the April 1997 statement of the case as his 
substantive appeal was received in November 1997.  See 
38 U.S.C.A. § 7105 (West 1991).  Accordingly, the June 1996 
rating decision became final, is not subject to revision on 
the same factual basis, and may only be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  He 
perfected a timely appeal from the October 1996 rating 
decision declining to reopen the claim of service connection 
for hypertension and "heart condition."

By rating decision in June 1996, the RO denied service 
connection for bilateral "foot condition," and increased 
ratings for the service-connected residuals of head injury 
(rated 30 percent disabling) and chronic left shoulder 
disability including arthritis (rated 20 percent disabling); 
by rating decision in October 1996, service connection was 
denied for onychomycosis.  Timely notice of disagreement with 
regard to the foregoing issues was received in December 1996, 
a statement of the case was issued in April 1997, but timely 
substantive appeal was not filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105.

By rating decision in September 1997, the RO again denied the 
claim of increased rating for the service-connected left 
shoulder disability, including arthritis, and timely notice 
of disagreement therewith was received in October 1997; a 
statement of the case was issued in January 1998, and timely 
substantive appeal was received in October 1998.  In June 
1998, the veteran withdrew his appeal of the claim of 
increased rating for left shoulder disability.  38 C.F.R. 
§ 20.204(b) (1999).  

By rating decision in January 1999, the RO denied the 
veteran's claim of an increased rating for the service-
connected left shoulder disability and increased the 
evaluation of the service-connected post traumatic stress 
disorder (PTSD) from 30 to 50 percent; timely notice of 
disagreement with regard to the denial of increased rating 
for left shoulder disability was received in March 1999, and 
a statement of the case was issued later that month.  Timely 
notice of disagreement with regard to the rating assigned his 
PTSD was received in April 1999, and a statement of the case 
was issued later that month; as no timely substantive appeal 
was received from or on behalf of the veteran with regard to 
either of the foregoing matters, the claims of increased 
ratings for left shoulder disability and PTSD are not now on 
appeal before the Board.  38 U.S.C.A. § 7105.  

In January 1998, the veteran requested an RO hearing, but in 
June 1998, he canceled his hearing request.  (In May 1998, he 
was notified to appear at an RO hearing scheduled in June 
1998).  Thus, the Board is satisfied that he no longer 
desires a personal hearing on appeal, and his request for 
same is considered to have been effectively withdrawn.


FINDINGS OF FACT

1.  Service connection for chronic heart disability was most 
recently denied by RO decision in June 1996, and no timely 
appeal therefrom was perfected.

2.  By rating decision in June 1996, the RO declined to 
reopen the claim of service connection for hypertension, and 
no timely appeal therefrom was perfected.

3.  Evidence received in support of the application to reopen 
the claims of service connection for chronic heart disability 
and hypertension, since the June 1996 RO rating decision, is 
redundant and cumulative.

CONCLUSIONS OF LAW

1.  The June 1996 RO rating decision, which denied service 
connection for chronic heart disability and declined to 
reopen the claim of service connection for hypertension, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for chronic heart 
disability and hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hypertension was initially denied by 
May 1978 RO rating decision, finding that the evidence did 
not show that the claimed hypertension was related to the 
veteran's active service or any incident occurring therein; 
no timely appeal from that rating decision was filed 
following notification thereof.  

Subsequently, the veteran's application to reopen the claim 
of service connection for hypertension was denied by the RO 
in June 1996 (notification of which was mailed to him in July 
1996), finding that new and material evidence had not been 
submitted in support of the claim; he did not perfect an 
appeal from that decision in a timely fashion.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Accordingly, the June 1996 RO 
determination declining to reopen the claim of service 
connection for hypertension constitutes the most recent final 
decision with regard to that claim; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  A final RO rating decision is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 Vet. 
App. at 285.

Service connection for "heart condition" was denied by June 
1996 rating decision finding that the evidence did not show 
that such disability was related to the veteran's active 
service period or any incident occurring therein.  As an 
appeal with regard to that matter was not perfected in a 
timely fashion, by or on behalf of the veteran, the June 1996 
rating decision became final and is not subject to revision 
on the same factual basis, but may be reopened on submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in June 1996.  

Evidence of record at the time of the June 1996 rating 
decision denying service connection for heart disability and 
declining to reopen the claim of service connection for 
hypertension included the veteran's service medical records, 
showing no report or clinical findings referable to any 
cardiovascular symptoms or impairment.

The veteran's service medical records and various post-
service clinical records show that he incurred several 
chronic disabilities while on active duty; he is now service-
connected for PTSD, post traumatic encephalopathy (residuals 
of head trauma), left shoulder disability, and acne vulgaris.

On VA medical examination in May 1947, May and August 1948, 
January 1949, and between May and September 1949, the veteran 
did not report any cardiovascular symptoms or impairment, nor 
were any pertinent findings recorded on examination; in 
January 1949, his blood pressure was 120/80; in May 1949, his 
cardiovascular system was clinically normal and the blood 
pressure was 146/80.  

VA medical records from March 1975 to May 1978 document 
treatment for various symptoms and illnesses.  In March 1975, 
the veteran's blood pressure was 148/116, and he was referred 
to the hypertension clinic for treatment; the examining 
physician noted that he did not believe the elevated blood 
pressure to have been related to the veteran's past 
concussion.  In April 1975, his blood pressure was 160/110; 
on examination, he denied a history of elevated blood 
pressure until one year earlier; mild hypertensive 
cardiovascular disease was diagnosed.  Thereafter, repeatedly 
elevated blood pressure readings were noted and hypertension 
was diagnosed (noted to have been well controlled with 
medication).  In July 1975, the examining nurse believed that 
his elevated blood pressure was anxiety-related.  

VA and Antelope Valley Hospital records from March 1993 to 
February 1996 document intermittent treatment for various 
symptoms and illnesses including hypertension and other 
cardiovascular disabilities.  A March 1993 echocardiogram 
study showed a myocardial infarct.  During treatment, the 
veteran indicated that he had myocardial infarctions in 1951 
and 1991; disabilities including coronary artery disease and 
arteriosclerosis were diagnosed.  A June 1995 X-ray study of 
the chest showed probable enlargement of the left ventricular 
chamber, exaggerated by elevated diaphragms.  In February 
1996, he was hospitalized due to seizure disorder versus 
transient ischemic attack and cerebrovascular impairment (by 
rating decision in September 1997, service connection was 
denied for transient ischemic attacks, but that matter is not 
now on appeal before the Board); in pertinent part, stable 
hypertension was diagnosed.

On VA medical examination in March 1996 (reflecting a review 
of the claims file), it was indicated that the veteran had 
myocardial infarction in 1991.  On examination, his blood 
pressure was elevated, a June 1995 echocardiogram study 
showed left ventricular enlargement.  On examination, stable 
hypertension and history of inferior wall myocardial 
infarction were diagnosed.  

On VA cardiovascular examination in April 1996, it was noted 
that the veteran's myocardial infarction in 1991 was 
diagnosed based on reports of symptoms of chest pain and 
clinical studies.  The veteran indicated that he had angina 3 
times a week, exertional dyspnea, and a transient ischemic 
attack in February 1996.  On examination, coronary artery 
disease with old myocardial infarction and class III angina 
symptoms were diagnosed.

On VA psychiatric examination in April 1996, it was 
indicated, in pertinent part, that the veteran had 
hypertension since the 1970s, had myocardial infarction in 
1991, and may have had a small stroke in 1996.  On 
examination, Axis III diagnosis of hypertension with coronary 
artery disease, status post myocardial infarction and 
possible recent small cerebrovascular accident, was 
indicated.  

Evidence submitted since the final June 1996 rating decision 
denying service connection for heart disability and declining 
to reopen the claim of service connection for hypertension 
includes VA and Antelope Valley Hospital medical records from 
September 1994 to February 1997, portions of which were 
previously of record, documenting treatment for various 
illnesses including hypertension and cardiovascular 
disability.  On emergency room admission at the Antelope 
Valley Hospital in February 1996 (precipitated by his 
syncopal episode versus a seizure), it was noted that he had 
a history of hypertension and a heart attack in the 1980s, 
and minor episodes of angina; on emergency room examination, 
new onset of seizure disorder, acute cerebrovascular 
accident, and chronic subdural hematoma were diagnosed.  

On fee-basis medical examination in July 1998, the veteran 
indicated that he had a history of hypertension (diagnosed in 
1968) and had several emergency room visits for black-out 
spells/seizures.  His blood pressure was 120/70 sitting and 
139/70 standing; examination of the heart showed regular S1-
S2, no gallop or murmur.  

On VA fee-basis psychiatric examination in August 1998, the 
veteran reported a medical history including myocardial 
infarction 4 years earlier and hypertension.

VA medical records from April 1996 to January 1999 document 
intermittent treatment for various symptoms and impairments 
including the veteran's heart disease (diagnosed as ischemic 
cardiomyopathy, coronary artery disease, history of 
myocardial infarction, and congestive heart failure) and 
hypertension.  

In numerous letters to the RO, the veteran suggested that his 
heart disability and hypertension developed as a result of 
his service-connected disabilities.  However, he did not 
submit or identify any clinical evidence, not already of 
record, which would support his contention.

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for chronic heart disability and 
hypertension.  The newly submitted evidence is redundant and 
cumulative of evidence of record at the time of the June 1996 
RO rating decision denying service connection for heard 
disability and declining to reopen the claim of service 
connection for hypertension; portions of such evidence are 
merely duplicate copies of evidence previously available; 
other newly-submitted evidence, while new in that they were 
not previously of record, merely document the veteran's 
medical treatment for various cardiovascular symptoms and 
conditions years after service and such evidence is relevant 
only as to the state of his heart disability during the 
identified periods years after service.  Thus, the medical 
evidence submitted in support of the application to reopen 
the claim of service connection for chronic heart disability 
and hypertension is clearly not new and material; it does not 
provide a new factual basis on which the appellant's claim 
may be considered.  38 C.F.R. §§ 3.104, 3.156.

The Board is mindful of the veteran's contentions to the 
effect that his cardiovascular disability developed as a 
result of his service-connected disabilities, including 
residuals of head injury and PTSD, and that service 
connection for his current cardiovascular disability is 
therefore warranted.  However, medical evidence of record at 
the time of the final RO rating decision in June 1996 did not 
show that his cardiovascular symptoms or disability were 
related to his active service or any incident occurring 
therein.  While the newly-submitted evidence continues to 
show diagnoses of chronic cardiovascular disabilities 
including hypertension and coronary artery disease, it 
likewise does not suggest that such disability may be linked 
or related to his active service or any incident occurring in 
service.

The Board also notes that the veteran, as a lay person, is 
not competent to render a medical opinion that current 
cardiovascular disability is etiologically related to service 
or any service-connected disability.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Overall, the newly-furnished evidence is redundant and 
cumulative of evidence of record in June 1996; final decision 
of the RO is not subject to revision on the same factual 
basis.  Not a single piece of the newly-submitted evidence is 
material within the meaning of 38 C.F.R. § 3.156(a).  Such 
evidence does not in any way contribute to a more complete 
picture of the circumstances surrounding the veteran's 
cardiovascular disability.  See Hodge, 155 F.3d at 1363. 

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claims of service connection for chronic heart 
disability and hypertension, the claims may not be reopened 
and the Board lacks jurisdiction to further review the 
claims.  Barnett, 83 F.3d at 1383-84.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claims of service connection for 
chronic heart disability and hypertension is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

